Justice ERICKSON
specially concurring:
I concur with the majority’s conclusion that water exchanges are separate from and not necessarily included within the legislative definition of plan for augmentation and that the water court correctly held that it was not required by statute to retain jurisdiction over the decree approving Pueblo’s water exchange project. However, I do not agree with the analysis employed by the majority in reaching the conclusion that the decree adequately addresses the objectors’ concerns of unforeseen future injury.
Pueblo owns extensive Western Slope water rights pursuant to which it diverts *155Colorado River Basin water to the Arkansas River. Although Pueblo may use the foreign water to extinction, much of the foreign water is released into the Arkansas River as treated effluent after being used as part of Pueblo’s municipal water supply. To increase the efficiency of its water system, Pueblo developed plans to exchange the foreign water for native Arkansas River water. Pursuant to the exchange plan, Pueblo would provide return flows attributable to the foreign water, after release from its sewage treatment plants and the Comanche power plant, to downstream senior water rights as a substitute supply. Pueblo would then divert or store up to 80 c.f.s. of native water that formerly would have been used to fulfill downstream water rights.
Prior to its application for approval of the exchange project, Pueblo implemented a small portion of the proposed exchange project amounting to an exchange of 3.46 c.f.s. of water. The water court found that many of the effects of full implementation of the plan were unknown at the time the decree was entered. The decree authorizes the division engineer to administer the exchange project so as to avoid injury to senior water rights and to maintain a minimum stream flow of 190 c.f.s. in the Arkansas river at the outfall of the Fremont sewage treatment plant.1 In addition, since only 3.46 c.f.s. of water is currently being exchanged, that portion of the decree approving the proposed exchange of the remainder of the 80 c.f.s. is conditional and Pueblo must make diligence showings until the exchange project is fully implemented.
The doctrine of prior appropriation does not operate in a fixed and immutable manner. To increase the efficiency of water use in this state, the General Assembly has established several statutory mechanisms that provide for flexibility in the use of water and promote maximum utilization of the resource. See generally H. Dunning, The “Physical Solution” in Western Water Law, 57 U.Colo.L.Rev. 445 (1986). Section 37-80-120 creates a statutory right to exchange water. Section 37-80-120(2), (4). An exchange made pursuant to section 37-80-120 may be adjudicated as an appropria-tive right. Section 37-80-120(4). A more limited form of exchange is established by section 37-83-104 in which a reservoir owner may supply downstream appropriators with water from its reservoir. The reservoir owner may then divert an equal amount, less evaporation and transit losses, upstream from the reservoir. Section 37-83-104.
A plan for augmentation is
a detailed program to increase the supply of water available for beneficial use in a division or portion thereof by the development of new or alternate means or points of diversion, by a pooling of water resources, by water exchange projects, by providing substitute supplies of water, by the development of new sources of water, or by other appropriate means.
Section 37-92-103(9), 15 C.R.S. (1989 Supp.). A change of water right is defined as
a change in the type, place, or time of use, a change in the point of diversion, a change from a fixed point of diversion to alternate or supplemental points of diversion, a change from alternate or supplemental points of diversion to a fixed point of diversion, a change in the means of diversion, a change in the place of storage, a change from direct application to storage and subsequent application, a change from storage and subsequent application to direct application, a change from a fixed place of storage to alternate places of storage, a change from alternate place of storage to a fixed place of storage, or any combination of such changes.
Section 37-92-103(5), 15 C.R.S. (1973).
A plan for augmentation by definition may include a water exchange project. Section 37-92-103(9); see also § 37-92-305(3), (5), 15 C.R.S. (1973 & 1989 *156Supp.).2 In addition, an exchange project may include changes of water rights as defined by the General Assembly in section 37-92-103(5). However, the statutory framework established by the General Assembly for the initiation, administration and adjudication of water exchanges clearly shows that the General Assembly recognized that an exchange of water can be separate and distinct from a plan for augmentation or a change of water right.
Although an exchange program may be adjudicated, water can be exchanged through a water exchange project administered by the state engineer without judicial approval. See § 37-80-120(1). On the other hand, both plans for augmentation and changes of water rights must be approved by the water court. Section 37-92-302(l)(a), 15 C.R.S. (1989 Supp.); Fort Lyon Canal Co. v. Catlin Canal Co., 642 P.2d 501, 506 (Colo.1982) (changes of water rights cannot be effected without judicial approval).
Section 37-92-302(l)(a) separately provides for judicial approval of water exchanges apart from plans for augmentation and changes of water rights. A decreed exchange is given a priority date and is operated within the prior appropriation system. Section 37-92-305(10), 15 C.R.S. (1989 Supp.). A plan for augmentation allows the operator of the plan to take water outside of the prior appropriation system, section 37-92-305(5), (8), and therefore a plan for augmentation does not require a priority date. A change of water right retains the priority date of the original decree subject to terms and conditions for the prevention of injury to vested water rights. Section 37-92-305(3), (5).
Given the separate treatment by the General Assembly of plans for augmentation, changes of water right and exchanges of water in section 37-92-302(l)(a) and the state engineer’s statutory authority to administer water exchanges without judicial approval, I conclude that the General Assembly did not intend to require the water court to retain jurisdiction over a decree approving a water exchange made pursuant to sections 37-80-120 and -83-104. Section 37-92-304(6) requires the water court to retain jurisdiction to reconsider injury to vested rights only in decrees approving plans for augmentation or changes of water right and does not provide for mandatory retained jurisdiction in decrees approving water exchanges pursuant to section 37-8-120 or section 37-83-104.
The conclusion that the water court is not required to retain jurisdiction over an exchange of water leads to the issue of whether Pueblo’s “water exchange project” can be considered a water exchange pursuant to sections 37-80-120 and -83-104 or a plan for augmentation. In operating its municipal water supply, Pueblo imports water from the Colorado River Basin to the Arkansas River thereby increasing the amount of water in the Arkansas River. According to section 37-83-101, 15 C.R.S. (1973), Pueblo may then take out of the Arkansas River the same amount of water minus evaporation and transit losses. Pueblo may use, reuse or otherwise dispose of the foreign water to extinction. Section 37-82-106, 15 C.R.S. (1989 Supp.); City & County of Denver v. Fulton Irrigating Ditch Co., 179 Colo. 47, 52, 506 P.2d 144, 147 (1972). In this case, Pueblo has chosen to use return flows from its municipal sewage treatment plants and the Comanche power plant as a substitute supply for downstream senior appropriators in exchange for Pueblo’s upstream diversion of *157native water that would otherwise be used to fulfill the decreed water requirements of the downstream seniors.
I agree with the majority’s conclusion that Pueblo’s exchange project is not a plan for augmentation. Pueblo’s transbasin diversions in the exercise of its decreed Colorado River Basin water rights predate Pueblo’s exchange project and the exercise of those rights does not depend on judicial approval of the exchange. The water exchange project does not increase the beneficial use of water in Water Division No. 2 since the foreign water remains in the Arkansas River to be used by downstream appropriators in the absence of exchange or other use by Pueblo. The exchange project allows Pueblo to increase the efficiency of its transbasin diversions and does not create any net increase in ‘water usage in the Arkansas River Basin.
Pueblo has partially implemented a complicated scheme of water withdrawal and replacement that will have significant effects on the Arkansas River. Full implementation of Pueblo’s program is not expected for a number of decades. The retained jurisdiction provision of section 37-92-304(6) is a recognition by the General Assembly that predictions of future injury caused by plans for augmentation and changes of water rights involve an inherent amount of uncertainty. The retained jurisdiction provision allows the water court and water users to achieve flexibility in implementing programs to increase the beneficial use of water and at the same time ensures protection of vested water rights. The same considerations are applicable to water exchange projects.
I disagree with the majority’s implication that the division engineer’s authority to administratively control Pueblo’s exchange project and the water court’s continued jurisdiction on the issue of diligence is an appropriate substitute for retained jurisdiction on the issue of injury pursuant to section 37-92-304(6). The division engineer is constrained by the provisions of the decree while the objectors, pursuant to section 37-92-304(6), would be able to reopen the decree for reconsideration of the issue of injury to vested water rights. Moreover, with respect to the conditional nature of the decree, the only issue at a future diligence hearing will be whether Pueblo has proceeded with diligence in putting the exchanged water to beneficial use. However, the General Assembly has expressly mandated retained jurisdiction only in cases involving plans for augmentation and changes of water rights.
Since our interpretation of section 37-92-304(6) must give effect to the intent of the General Assembly, I conclude that the water court correctly held that it was not required to impose a retained jurisdiction provision to the decree approving Pueblo’s water exchange project. Accordingly, I concur in the result reached by the majority.

. Pursuant to a stipulation with the appellants, Pueblo has not appealed the decree’s requirement of a minimum stream flow.


. Section 37-92-305(3), 15 C.R.S. (1989 Supp.) provides in part that "A change of water right or plan for augmentation, including water exchange project, shall be approved if such change will not injuriously affect the owner of or persons entitled to use water under a vested water right or a decreed conditional water right.” Section 37-92-305(5), 15 C.R.S. (1973) provides:
In the case of plans for augmentation including exchange, the supplier may take an equivalent amount of water at his point of diversion or storage if such water is available without impairing the rights of others. Any substituted water shall be of a quantity and quality so as to meet the requirements for which the water of the senior appropriator has normally been used, and such substituted water shall be accepted by the senior appropriator in substitution for water derived by the exercise of his decreed rights.